DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The inventor name is included in the specification between the title of the invention and the cross- reference to related applications.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 on page 1 line 18 ", the hand vacuum cleaner is" should be ––, when/wherein the hand vacuum cleaner is––.
Claim 1 page 2 line 3 "travelling" should be ––traveling––.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: energy storage member in claims 1, 4, 5, 8, and 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the mechanism whereby the expandable conduit is adjusted from the first configuration to the second configuration. Claim 18 will be examined as best understood by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwell (U.S. Patent Publication No. 20150135474), in view of Bruno et al (U.S. Patent No 6378166), hereinafter Bruno.
Regarding claim 1, Gidwell teaches a reconfigurable surface cleaning apparatus comprising: 

(b) a hand vacuum cleaner comprising an energy storage member (power source can be batteries, see Gidwell, paragraph [0037]) and a hand vacuum cleaner air flow path extending from a hand vacuum cleaner dirty air inlet (air inlet 146, see Gidwell, paragraph [0045] and fig. 7) to a hand vacuum cleaner air outlet (clean air outlet 148, see Gidwell, paragraph [0045] and fig. 7), the hand vacuum cleaner air flow path including an air treatment member (air treatment member 150, see Gidwell, paragraph [0045] and fig. 7), a suction motor, an upstream portion extending from the hand vacuum cleaner dirty air inlet to the air treatment member and a downstream portion extending from the air treatment member to the hand vacuum cleaner air outlet (air flow path extends between dirty air inlet 146 and clean air outlet 148 with air treatment member 150 between them, Gidwell, see paragraph [0045] and fig. 9), the hand vacuum cleaner is removably mountable to the rigid wand (connector 154 configured to detachably connect to wand 106, see Gidwell, paragraph [0046]), 

Gidwell does not teach that a cross-sectional area of a flow area of the rigid wand in a plane transverse to a direction of air flow through the rigid wand is less than across-sectional area of a flow area of the upstream portion in a plane transverse to a direction of air flow through the upstream portion, and wherein a velocity of air travelling through the rigid wand in the floor cleaning mode is greater than a velocity of air through the upstream portion in the above floor cleaning mode.
However, Bruno teaches a vacuum extension hose wherein the cross-sectional area of a flow area of elongated tube 11 in a plane transverse to a direction of air flow through the rigid wand is less than the cross cross-sectional area of a flow area of the first end 19 in a plane transverse to a direction of air flow through the upstream portion, such that the velocity of air traveling through elongated tube 11 is greater than the velocity of the air traveling through first end 19 (see Bruno, col. 5 lines 41-50 and fig. 1).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno in a cleaning apparatus such that a cross-sectional area of a flow area of the rigid wand in a plane transverse to a direction of air flow through the rigid wand is less than across-sectional area of a flow area of the upstream portion in a plane transverse to a direction of air flow through the upstream portion, and wherein a velocity of air traveling through the rigid wand in the floor cleaning mode is greater than a velocity of air through the upstream portion in the above floor cleaning mode, as doing so would result in improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).
claim 2, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 1. Gidwell additionally teaches that the dirty air inlet of the hand vacuum cleaner is removably mountable to the air outlet of the rigid wand (inlet of cleaner 102 is detachably connected to the upper end of wand 106, see Gidwell, paragraph [0041] and fig. 2).
Regarding claim 3, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 1. Gidwell additionally teaches that the hand vacuum cleaner further comprises a handle and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head (Hand vacuum cleaner includes handle 144 and is connected in a way that would allow for it to steer the surface cleaning head, see Gidwell, paragraph [0059] and fig. 3).
Regarding claim 6, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the cross-sectional area of the upstream portion is at least 25% greater than the cross-sectional area of the rigid wand.
However, Bruno additionally teaches the use of an upstream portion with an area between 1.2 and 1.8 square inches and a downstream portion with an area between 0.44 and 0.79 square inches. The ratio between these cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno, as doing so would result in improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).
Regarding claim 8, Gidwell teaches a reconfigurable surface cleaning apparatus comprising:
(a) a floor cleaning unit comprising a surface cleaning head (cleaning head 104, see Gidwell, fig. 2 and paragraph [0042]), an upper section (wand 106, see Gidwell, paragraph [0039] and fig. 3) and a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a 
(b) a portable cleaning unit removably mountable to the floor cleaning unit, the portable cleaning unit comprising a portable cleaning unit air flow path extending from a portable cleaning unit dirty air inlet to a portable cleaning unit air outlet (flow path extending from dirty air inlet 146 to clean air outlet 146, see Gidwell, paragraph [0045] and fig. 7), the portable cleaning unit air flow path including an air treatment member (air treatment member 150, see Gidwell, paragraph [0045] and fig. 7), a suction motor (suction motor 162, see Gidwell, paragraph [0048] and fig. 9), an upstream portion extending from the portable cleaning unit dirty air inlet to the air treatment member and a downstream portion extending from the air treatment member to the portable cleaning unit air outlet (air flow path extends between dirty air inlet 146 and clean air outlet 148 with air treatment member 150 between them, see Gidwell, paragraph [0045] and fig. 9),
wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode in which the portable cleaning unit is mounted to the floor cleaning unit and an above floor cleaning mode in which the portable cleaning unit is disconnected from air flow with the floor cleaning unit (cleaning unit 102 is capable of operating in above floor cleaning mode as hand carryable form or attached to cleaning head for floor cleaning mode, see Gidwell, fig. 1 and fig. 2).

However, Bruno teaches a vacuum extension hose wherein the cross-sectional area of a flow area of elongated tube 11 in a plane transverse to a direction of air flow through the rigid wand is less than the cross cross-sectional area of a flow area of the first end 19 in a plane transverse to a direction of air flow through the upstream portion, such that the velocity of air traveling through elongated tube 11 is greater than the velocity of the air traveling through first end 19 (see Bruno, col. 5 lines 41-50 and fig. 1).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno to produce a surface cleaning apparatus wherein a cross-sectional area of the upflow portion in a plane transverse to a direction of air flow through the upflow portion is less than a cross sectional area of the upstream portion in a plane transverse to a direction of air flow through the upstream portion, as doing so would result in improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).
Regarding claim 11, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the cross-sectional area of the upstream portion is at least 25% greater than the cross-sectional area of the upflow portion.
However, Bruno teaches the use of an upstream portion with an area between 1.2 and 1.8 square inches and an upflow portion with an area between 0.44 and 0.79 square inches. The ratio between the cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25% see Bruno fig. 1 and col. 2 lines 55-63). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno, as doing so would result in improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).
claim 13, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 8. Gidwell further teaches that the portable cleaning unit further comprises an energy storage member and the hand vacuum cleaner is operated using the energy storage member in the portable cleaning mode (cleaner capable of being powered by on-board energy storage device such as batteries, see Gidwell, paragraph [0037]).
Regarding claim 14, Gidwell teaches a reconfigurable surface cleaning apparatus comprising: 
	a portable cleaning unit (cleaner 102, see Gidwell, fig. 2 and paragraph [0038]); and a floor cleaning unit having a surface cleaning head (cleaning head 104, see Gidwell, fig. 2 and paragraph [0042]); the reconfigurable surface cleaning apparatus being operable in a floor cleaning mode and an above floor cleaning mode(cleaning unit 102 is capable of operating in above floor cleaning mode as hand carryable form or attached to cleaning head for floor cleaning mode, see Gidwell, fig. 1 and fig. 2), wherein: 
(a) in the floor cleaning mode, the portable cleaning unit is in air flow communication with a dirty air inlet of the surface cleaning head via a first conduit (cleaning unit 102 is in air flow communication with dirty air inlet of cleaning head 104 via wand 106, see Gidwell, paragraph [0040], fig. 1 and fig. 2), the first conduit having a downstream portion that has a first cross-sectional area in a plane transverse to the direction of air flow through the downstream portion (wand 106 is downstream from the cleaning head, is in the airflow path between cleaning head 104 and cleaning device 102, and consequently has a cross-sectional area in a plane transverse to the air flow, see Gidwell, fig. 1 and fig. 2); and, 
(b) in the above floor cleaning mode, the portable cleaning unit is in air flow communication with a second dirty air inlet via a second conduit (cleaning unit 102 is in air flow communication with second dirty air inlet 146 via second flow conduit 154, see Gidwell, paragraph [0045] and fig. 7), the second conduit having a second cross-sectional area in a plane transverse to the 
Gidwell does not teach that the second cross-sectional area is greater than the first cross-sectional area. However, Bruno teaches a vacuum extension hose wherein the first cross-sectional area of a flow area of elongated tube 11 in a plane transverse to a direction of air flow through the rigid wand is less than the second cross cross-sectional area of a flow area of the first end 19 in a plane transverse to a direction of air flow through the upstream portion (see Bruno, col. 5 lines 41-50 and fig. 1).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno, as doing so would result in improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).
Regarding claim 15, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 14. Gidwell further teaches that the second conduit is a portable cleaning unit air inlet conduit (second conduit 154 is inlet conduit for portable air cleaner unit 102, see Gidwell, fig. 7 and paragraph [0045]).
Regarding claim 16, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 14. Gidwell further teaches that the downstream portion comprises an up flow duct (downstream portion 106 is up flow duct from cleaner head 104 to cleaner 102, see Gidwell, fig.1 and fig. 2).
Regarding claim 17, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 16. Gidwell further teaches that the downstream portion extends to an outlet of an air flow path extending through the floor cleaning unit (downstream portion 106 extends to outlet 134 of cleaning head 104, see Gidwell, fig. 3).

claim 18, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 16. Gidwell further teaches that wand 106 may be replaced with a combination of a structural member and a non-rigid air conduit such as a hose (see paragraph [0038]). A person having ordinary skill in the art would understand applying various degrees of suction to such a hose would cause it to shift via contraction between a first configuration having a first cross-sectional area and a second configuration having a second cross-sectional area.  Consequently, Gidwell teaches that the first and second conduits are capable of being adjustable from the first configuration, which has the first cross-sectional area, to the second configuration, which has the second cross-sectional area. 
Regarding claim 19, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 16. Gidwell further teaches that the first conduit is removably receivable in the second conduit (first conduit 106 is detachably connected to outlet 154 of surface cleaning head, see Gidwell, paragraph [0046]).
Regarding claim 20, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 16, but does not teach that the cross-sectional area of the second conduit is at least 25% greater than the cross-sectional area of the first conduit.
However, Bruno teaches the use of a second conduit with an area between 1.2 and 1.8 square inches and a first conduit with an area between 0.44 and 0.79 square inches. The ratio between the cross-sectional areas at the two locations is greater than 25% (ratio of 1.2 to .79 is greater than 25%, see Bruno fig. 1 and col. 2 lines 55-63). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Bruno, as doing so would result in improved removal of certain forms of debris (see Bruno col. 1 lines 30-36).

s 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gidwell in view of Bruno as applied to claims 1 and 8 above, and further in view of Beskow et al. (U.S. Patent Publication No. 2008004883), hereinafter Beskow.
Regarding claim 4, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 1, but does not teach that the suction motor is operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode.
However, Beskow teaches a reconfigurable surface cleaning apparatus wherein the suction motor is capable of being operated at the same power level by the energy storage member in the floor cleaning mode and in the above floor cleaning mode (Beskow teaches the device is powered by batteries, see paragraph [0095] and that the power levels are controlled by a switch with three power settings: off, partial, and full, see Beskow paragraph [0096]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Beskow of a multi-level power control system in the cleaning apparatus of Conrad, as doing so would allow for greater control over operational endurance by enhancing control of power output (see Beskow, paragraph [0004]).
Regarding claim 5, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the suction motor is operated at a first power level by the energy storage member in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.
However, Beskow teaches a reconfigurable surface cleaning apparatus wherein the suction motor is capable of being operated at a first power level by the energy storage member in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode (Beskow teaches the device is powered by batteries, see paragraph [0095] and that the power levels are controlled by a switch with three power settings: off, partial, and full, see Beskow paragraph [0096]).

Regarding claim 9, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the suction motor is operated at the same power level in the floor cleaning mode and in the above floor cleaning mode.
Beskow teaches a reconfigurable surface cleaning apparatus wherein the suction motor is operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (Beskow teaches the device is powered by batteries, see paragraph [0095] and that the power levels are controlled by a switch with three power settings: off, partial, and full, see Beskow paragraph [0096]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Beskow of a multi-level power control system in the cleaning apparatus of Conrad, as doing so would allow for greater control over operational endurance by enhancing control of power output (see Beskow, paragraph [0004]).
Regarding claim 10, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.
Beskow teaches a reconfigurable surface cleaning apparatus wherein the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode (Beskow teaches the device is powered by batteries, see paragraph [0095] and that the power levels are controlled by a switch with three power settings: off, partial, and full, see Beskow paragraph [0096]).
.

Claims 7 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Gidwell in view of Bruno as applied to claims 1 and 8 above, and further in view of Conrad (U.S. Patent Publication 20160174785).
Regarding claim 7, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 1 but does not teach that the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the upstream portion.
However, Conrad teaches a surface cleaning apparatus wherein the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the upstream portion (vortex finder 1136 is outlet of cleaning chamber 184 and has a cross sectional area approximately equal to, in a range including the possibility of being greater than, the inlet passage 412, see the'785 application, paragraph [0338] and fig. 96). It would have been obvious to a person having ordinary skill in the art to implement the teachings of Conrad in the combination of Gidwell and Bruno, as doing so represents the combination of prior art elements according to known methods to yield predictable results.
Regarding claim 12, Gidwell in view of Bruno teaches the reconfigurable surface cleaning apparatus of claim 8 but does not teach that the downstream portion has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large as the cross sectional area of the upstream portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         


/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723